Citation Nr: 1448325	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-08 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or for a grant for necessary special home adaptations.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1972 to September 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Regional Office (RO) in Oakland, California.  On her March 2008 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing at the RO before a Veterans Law Judge.  In a July 2014 letter, the RO notified her of a hearing scheduled in September 2014, but she did not appear for the hearing and has not offered any reasons for her nonattendance.  

In a March 2014 report of a telephone conversation, the Veteran raised the issues of entitlement to a higher rating for total abdominal hysterectomy associated with ovarian adhesions associated with pelvic inflammatory disease (currently 50 percent disabling), and of entitlement to service connection for "skeletal injuries and disabilities" to include her feet, knees, hip, shoulder, back, and neck problems, (in part on a reopened basis with new and material evidence because degenerative joint disease of the knees, hips, shoulders, and lumbar spine were previously denied in a September 2003 rating decision).  As such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ/RO), the Board does not have jurisdiction over them, and they are referred to the AOJ/RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Board notes that referral is the appropriate action to take with regard to the Veteran's claims of service connection for musculoskeletal disabilities; they are not inextricably intertwined with the issue on appeal, as a reopening of the claims, a grant of service connection on the merits, or even the assignment of a rating would not signify the Veteran has satisfied criteria for assistance in acquiring specially adapted housing or for a grant for necessary special home adaptations.  Thus, the Board will not defer a decision on the matter at hand pending development of the service connection claims by the RO.  



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of dysthymic disorder with symptoms of anxiety, and PTSD, rated at 100 percent; total abdominal hysterectomy associated with ovarian adhesions associated with pelvic inflammatory disease, rated at 50 percent; irritable bowel syndrome, rated at 30 percent; hemorrhoids, rated at 20 percent; plantar callosities and blisters with Achilles tendonitis, rated at 10 percent; and shin splints, rated noncompensable.  

2.  The Veteran's service-connected disabilities do not result in permanent and total disability due to loss of use of both lower extremities that precludes locomotion except with the aid of braces, crutches, canes, or wheelchair; blindness in both eyes; the loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion except with the aid of braces, crutches, canes, or wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

3.  The Veteran is not blind in either eye and does not have anatomical loss or loss of use of both hands due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a certificate of eligibility for specially adapted housing assistance are not met.  38 U.S.C.A. §§ 2101(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.809 (2009).

2.  The claim of entitlement to a certificate of eligibility for a grant for necessary special home adaptations lacks legal merit.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As to the claim for a special home adaptation grant, the facts regarding the claim are not in dispute, and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA is therefore inapplicable and need not be considered with regard to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  

Regarding the claim for specially adapted housing assistance, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran content-complying VCAA notice in a letter dated in January 2006, which notified the Veteran of the evidence needed to substantiate the claim for a certificate of eligibility for assistance in acquiring specially adapted housing.  She was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit private medical records or authorize VA to obtain private medical records on her behalf.  

Further, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity for a hearing, but she did not appear for a scheduled Board hearing in September 2014.  The RO has obtained pertinent VA treatment records (from San Francisco VAMC and Eureka Outpatient Clinic).  The Veteran has submitted various private treatment records in support of her claim.  She has not specifically identified any additionally available evidence for consideration in her appeal.  Although VA has not provided the Veteran an examination (see 38 U.S.C.A. § 5103A(d), further development is not required because the evidence does not plausibly establish that her service-connected disabilities meet the criteria for specially adapted housing assistance.  Therefore, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.

Merits of Claim

The Veteran seeks specially adapted housing assistance or a special housing adaptation grant.  It appears that she believes her service-connected disabilities are so disabling as to entitle her to such benefits.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to:  (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss, or loss of use of, one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss, or loss of use of, one lower extremity together with the loss, or loss of use of, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).  

If entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if she has compensation based on permanent and total service-connected disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b). 

The term "loss of use" of a hand or foot constitutes that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

Examples which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more.  Also considered as loss of use of a foot is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

The Board notes that, during the course of this appeal, the implementing VA regulations were revised, effective October 25, 2010, to expand the list of disabilities that qualify for specially adapted housing assistance or a special home adaptation grant.  See 75 Fed. Reg. 57,859-57,862 (Sept. 23, 2010).  The provisions apply to claims received on or after December 10, 2004 (regarding additional disabilities pertaining to loss or loss of use of both upper extremities) and claims received on or after July 30, 2008 (regarding additional disabilities pertaining to severe burns).  Id.  The amended provisions do not apply in the instant case because the Veteran's claim was received in May 2004.  Therefore, only the old version of the regulations, as they are applicable, will be discussed.  

The Board also recognizes that VA regulations for specially adapted housing and special home adaptation grants were revised again, effective December 3, 2013.  See 78 Fed. Reg. 72,573 -72,576 (December 3, 2013).  The 2013 amendments apply to all claims pending as of December 3, 2013, including the instant claim.  In any case, these amendments added amyotrophic lateral sclerosis (ALS) to the disabilities satisfying the definition of a disability subject to the provisions of 38 C.F.R. § 3.809(b) and made other changes, which do not affect the outcome of the current claim on appeal.  

In this case, the Veteran's current service-connected disabilities consist of the following:  dysthymic disorder with symptoms of anxiety, and PTSD, rated at 100 percent; total abdominal hysterectomy associated with ovarian adhesions associated with pelvic inflammatory disease (PID), rated at 50 percent; irritable bowel syndrome, rated at 30 percent; hemorrhoids, rated at 20 percent; plantar callosities and blisters with Achilles tendonitis, rated at 10 percent; and shin splints, rated noncompensable.  She is receiving special monthly compensation (SMC) on the basis of having a single service-connected disability rated as 100 percent and additional service-connected disabilities independently ratable at 60 percent (separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems).  See 38 C.F.R. § 3.350(i).  

For the period considered in this appeal, the particular rating for each disability has been in effect since March 2002 or earlier, with the exception of the Veteran's hysterectomy condition, which had compensable ratings as follows:  10 percent from December 3, 2001 (characterized then as ovarian adhesions associated with PID), 100 percent from September 25, 2007 (characterized as noted above), and 50 percent from January 1, 2008 (characterized as noted above).  SMC was effective in March 2002.  

Further, the Veteran has been in receipt of a total disability rating based on individual unemployability since June 1988, thus satisfying the prerequisite of "a permanent and total service-connected disability" under the provisions of 38 C.F.R. § 3.809 and § 3.809a.  Nevertheless, the Board finds that her claim for a certificate of eligibility for assistance in acquiring specially adapted housing or for a grant for necessary special home adaptations must be denied.  

Initially, the matter of entitlement to specially adapted housing assistance will be addressed.  The key determination here is whether the Veteran's service-connected impairment involving the lower extremities, that is, her plantar callosities and blisters with Achilles tendonitis, and her shin splints, is manifested by loss or loss of use of one or both lower extremities.  The provision of 38 C.F.R. § 3.809(b)(1) requires that both lower extremities be so impaired by service-connected disability as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  As noted above, these disabilities are evaluated as 10 percent and noncompensably disabling, which clearly does not reflect impairment of the lower extremities to the extent that she would have loss or loss of use of a lower extremity.  The Veteran's disability picture in no way approximates the examples of "loss of use" of a foot provided in the regulations, cited above, which speak in terms of extremely unfavorable ankylosis, complete ankylosis, and complete paralysis of a nerve causing foot drop.  See 38 C.F.R. §§ 3.350(a)(2), 4.63.  Further, for service-connected disabilities below the knee, as here, the Rating Schedule under 38 C.F.R. Part 4, provides for a 40 percent rating for amputation, permitting prosthesis (see 38 C.F.R. § 4.71a, Diagnostic Code 5165).  The Veteran's disability ratings for plantar callosities, blisters, Achilles tendonitis, and shin splints do not even come close to this rating for each lower extremity, nor has the Veteran specifically asserted that her service-connected lower extremity disabilities are of such nature and severity to approximate the rating.  In short, it cannot be said that the Veteran's service-connected lower extremity disabilities have no effective function remaining other than that which would be equally well served by an amputation stump below the knee with use of a prosthetic appliance.  

VA records in 2004 indicate that the Veteran obtained an adjustable cane for purposes of gait stability due to lower extremity pain and weakness.  Even acknowledging that she may use an assistive device to ambulate on account of service-connected disability, it nevertheless shows locomotion is not precluded without the device.  It is also noted that the evidence does not reflect that either of her service-connected disabilities of the lower extremities necessitated such a device.  As will be discussed further, the Veteran has had longstanding complaints and treatment regarding nonservice-connected disability involving her lower extremities.  

The governing regulation, 38 C.F.R. § 3.809(b)(1), expressly states that both lower extremities must be productive of such impairment as to preclude unaided locomotion in order to warrant the specially adapted housing assistance.  Because the Veteran's lower extremities do not demonstrate impairment of such severity, specially adapted housing assistance is not warranted.  

Specially adapted housing assistance may still be granted under 38 C.F.R. § 3.809(b)(2) if there is also blindness in both eyes or the Veteran has only light perception; under 38 C.F.R. § 3.809(b)(3) if there are also residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude unaided locomotion; or under 38 C.F.R. § 3.809(b)(4) if there is also the loss or loss of use of one upper extremity which so affects the functions of balance or propulsion as to preclude unaided locomotion.  The Veteran's service-connected disabilities do not include vision impairment or upper extremity impairment.  Moreover, her service-connected disabilities do not include impairment in balance or propulsion that required an assistive device for locomotion.  Other than the service-connected disabilities of the lower extremities already addressed above, she is service-connected for a mental disorder (dysthymic disorder and PTSD), disabilities of the digestive system (irritable bowel syndrome and hemorrhoids), and a gynecological condition (total abdominal hysterectomy with associated ovarian adhesions and associated PID).  A review of the evidence simply does not demonstrate that any of these other disabilities affect the Veteran's balance and propulsion such that she required aid in order to be mobile.  

The Board observes that the Veteran has contended throughout the appeal, typically as part of her argument in support of obtaining special adapted housing assistance (see her notice of disagreement of May 2006 and substantive appeal of March 2008), that she has numerous musculoskeletal disabilities ("skeletal damage") involving her knees, hips, spine, and shoulders.  Medical evidence in the file shows that she has various diagnoses pertaining to many of these joints, to include degenerative joint disease.  In October 2004, she requested a cane from the VA outpatient clinic for pain relief and gait stability, on the basis of lower extremity pain and weakness due to multiple medical problems [unspecified]; in November 2004, she requested a neck collar for cervical pain; and in December 2004, she requested a knee brace.  Aside from the request for a cane, which was previously discussed, service connection has not been established for any of the disabilities; thus, they may not be considered in relation to the current appeal.  

It is also noted that the Veteran has submitted private medical statements from her doctor (therapist), Dr. Tanenhaus, who in September 2008 indicated that she needed in-home support services due to service-connected medical conditions (hysterectomy and irritable bowel syndrome), given her impaired ability to clean herself and her residence thoroughly.  Earlier in January 2004, on her behalf he requested VA assistance in the form of housekeeping.  In a September 2004 statement, it appeared to be the Veteran's aim to obtain VA assistance to help with her housecleaning because she stated she was totally disabled.  While such statements tend to show she was limited in performing certain activities of daily living, they do not demonstrate that her service-connected shin splints or plantar callosities with blisters and Achilles tendonitis had resulted in the loss or loss of use of one or both lower extremities.  Moreover, the fact that she has obtained disabled state license plates does not show that service-connected disability is manifested by loss or loss of use of one or both lower extremities.  VA outpatient records in May 2008 reflect that the Veteran attempted to obtain continuing homemaker/home health aide based on housebound status following an abdominal hysterectomy in September 2007; the physician declined to authorize further assistance, stating that the Veteran was ambulatory and was personally observed during clinic visits to have a gait that was "expected for a lady of her age with elevated BMI and an underlying history of osteoarthritis."  Such evidence does not reflect loss or loss of use of the lower extremities on account of service-connected disability.  

In short, the Veteran is not shown to have the requisite service-connected disability, or service-connected disability manifested by loss or loss of use of one or both lower extremities, which is required in order to establish entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  Thus, the Veteran's claim cannot be granted.  The Board has considered the doctrine of reasonable doubt, but as the preponderance of the evidence is against this claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning to the matter of entitlement to a grant for necessary special home adaptations, while the Veteran has compensation based on permanent and total service-connected disability, there is no dispute of fact that her service-connected disabilities are not due to blindness in both eyes with 5/200 visual acuity or less, and are not due to the anatomical loss or loss of use of both hands.  As the Veteran does not meet the criteria of 38 C.F.R. § 3.809a(b) for a special home adaptation grant, the claim must be denied based on the lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

The appeal for a certificate of eligibility for assistance in acquiring specially adapted housing or for a grant for necessary special home adaptations is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


